United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3613
                                    ___________

Mary Bogard,                         *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner,   * Eastern District of Arkansas.
Social Security Administration,      *
                                     * [UNPUBLISHED]
            Appellee.                *
                                ___________

                              Submitted: December 7, 2005
                                 Filed: December 19, 2005
                                  ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Mary Bogard appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income to her husband, James Bogard.2
In Bogard’s February 2000 application, he alleged disability since July 1998 due to


      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
       Mary Bogard was substituted as the appellant for James Bogard, who died after
this appeal was filed.
back and chest pain, and coronary artery disease. After a hearing, an administrative
law judge (ALJ) determined that (1) Bogard’s impairments were severe in
combination but did not equal a listed impairment; (2) his allegations of disability
were not entirely credible; (3) he could not perform his past relevant work as a farmer
or truck driver; (4) he had the residual functional capacity (RFC) to perform the full
range of light work, and he was classified as a “younger individual” with “limited
education”; and thus (5) the Medical-Vocational Guidelines (Grids) directed a finding
of “not disabled.” After the Appeals Council denied review, the district court
affirmed.

       We conclude that the ALJ’s credibility findings are entitled to deference. See
Guilliams v. Barnhart, 393 F.3d 798, 801-03 (8th Cir. 2005) (this court defers to
ALJ’s credibility determination so long as it is supported by good reasons and
substantial evidence; credibility determination was supported where ALJ relied in part
on physician’s note suggesting claimant magnified his symptoms). We also reject
Bogard’s contention that the ALJ wrongly discredited the opinion of his treating
physician, Dr. Vonda Houchin. Dr. Houchin wrote a letter in September 1999 stating
that Bogard was being treated for low-back pain and right-leg paresthesia and was
unable to work at that time. This letter does not control the disability determination:
Dr. Houchin did not state that Bogard was permanently unable to work, and there is
no indication that she considered Bogard’s RFC or his ability to perform jobs other
than his prior work. See Ellis v. Barnhart, 392 F.3d 988, 994-95 (8th Cir. 2005)
(although medical source opinions are considered in assessing RFC, final RFC
determination is for Commissioner).

      Bogard’s argument that the ALJ’s reliance on the Grids was improper also fails.
While Bogard is correct that pain is a nonexertional impairment, see Beckley v. Apfel,
152 F.3d 1056, 1059 (8th Cir. 1998), the ALJ found that the pain did not diminish
Bogard’s ability to perform the full range of light activities and, thus, reliance on the
Grids was proper, see 20 C.F.R. §§ 404.1567 & 416.967 (light work requirements);

                                          -2-
McGeorge v. Barnhart, 321 F.3d 766, 768-69 (8th Cir. 2003) (ALJ may use Grids if
record supports ALJ’s finding that nonexertional impairment does not diminish
claimant’s RFC to perform full range of activities). Moreover, the ALJ properly
found that, based on Bogard’s characteristics, the Grids directed a finding of “not
disabled.” See 20 C.F.R., Pt. 404, Subpt. P, App. 2, Table 2, Rule 202.17.
Accordingly, we affirm.
                      ______________________________




                                        -3-